t c memo united_states tax_court arkansas state police association inc petitioner v commissioner of internal revenue respondent docket no filed date gregory b graham for petitioner william i miller for respondent memorandum opinion swift judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issue for decision involves whether payments petitioner received in connection with advertising in a law-enforcement trade publication should be treated under sec_512 as royalty payments and excluded from petitioner's unrelated_business_taxable_income background this case was submitted fully stipulated under rule and the facts are not in dispute petitioner constitutes a not-for-profit corporation organized under the laws of arkansas and recognized under sec_501 as generally exempt from federal_income_tax petitioner was formed for the purpose of among other things promoting impartial enforcement of law and order increasing efficiency in the police profession and cultivating a spirit of fraternity and mutual helpfulness among and between the arkansas law enforcement community and the people of arkansas during the years through under an agreement entitled royalties and licensing agreement the agreement between petitioner and brent-wyatt west bww an arizona publishing company three editions of the arkansas trooper tat petitioner's official magazine were produced each year in preparation for publication of each edition of tat articles photographs letters and publicity regarding arkansas law enforcement activities were collected through an officer of petitioner reviewed by the officer of petitioner and submitted by the officer of petitioner to bww bach edition of tat also contained numerous advertisements from a wide variety of arkansas businesses all directed at petitioner’s members the advertisements were solicited from arkansas businesses over the telephone by employees of bww the advertisements generally promoted arkansas businesses and or commended arkansas law enforcement activities bww employees developed the presentations to be used in soliciting the advertisements but the advertising presentations and the advertising copy were subject_to review and approval by petitioner bww designed the layout of each edition of tat printed copies of tat and distributed the copies free of charge to each member of petitioner to advertisers who purchased advertisements in tat at a cost of at least dollar_figure and to each arkansas state legislator fach edition of tat expressly stated that all editorial contributions namely articles photographs letters and - publicity from petitioner's members from readers of tat and from others should be submitted to petitioner for review and submission to bww that no part of tat could be reproduced without written permission from petitioner and from bww and that any problems with regard to the solicitation of advertisements should be directed to petitioner under the agreement bww was authorized to use petitioner's name and logo in connection with the publication of tat and the solicitation of advertisements in tat the substantial proceeds received during the years in issue relating to the paid advertisements appearing in each edition of tat were divided between petitioner and bww as follows percentage petitioner bww in addition under the agreement between petitioner and bww bww was reguired to pay petitioner an annual fee of dollar_figure fach edition of tat generally contained a message from petitioner's president articles regarding law enforcement activities and conferences and anecdotal stories involving individual law enforcement officers the text of a typical letter published in the fall-1995 edition of tat is set forth below dear association members --- - thank you for the contribution to the pine bluff youth council pbyc awards program the dollar_figure check will enable us to acknowledge area high school students who would not ordinarily receive recognition the text of one of the many brief advertisements appearing in the fall-1995 edition of tat is set forth below standing behind the aspa from under the agreement bww as publisher associated payment of petitioner pine bluff radiologists bore all costs with production of each edition of tat checks in advertising in tat were made to the order of and were deposited into a bank account controlled by bww bww was required to allow petitioner to review the records relating to the bank account into which the advertising proceeds were deposited as subject officer tat an indicated the written materials relating to tat were to the approval of petitioner prior to publication an of petitioner reviewed draft copies officer of petitioner also reviewed promotional and advertising sales materials petitioner petitioner's officer however monitor bww's employees in the solicitation tat of each edition of the language of relating to did not otherwise of advertisements for -- - petitioner maintained a membership list and made it available to bww in connection with the distribution of tat under the agreement bww was identified as an independent_contractor not as an employee of petitioner if petitioner believed that either bww or its employees damaged infringed tarnished or otherwise degraded petitioner's name petitioner could at its discretion terminate the agreement and its relationship with bww bww was required to and did publish at least big_number copies of each edition of tat for the years in issue in connection with the publication of tat petitioner received from bww a total of dollar_figure consisting of the annual dollar_figure payments due from bww and petitioner's share of the advertising proceeds relating to tat for through petitioner timely filed form_990 return of organization exempt from income_tax petitioner treated the above dollar_figure as royalty income and excluded it from its unrelated_business_taxable_income for and petitioner did not file form 990-t exempt_organization business income_tax return discussion sec_511 provides for the imposition of tax on a tax- exempt organization's unrelated_business_income sec_512 b however provides that royalties received from an unrelated business are to be excluded from unrelated_business_taxable_income the text of sec_512 provides as follows there shall be excluded from unrelated_business_taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income royalties reflect payment for_the_use_of valuable intangible_property rights such as trademarks trade names and copyrights see eg 833_f2d_717 7th cir affg 87_tc_747 revrul_81_ 1981_2_cb_135 royalties however do not include payment for personal services see 86_f3d_1526 9th cir affg tcmemo_1993_199 and revg in part on other grounds and remanding 103_tc_307 see also mississippi state univ alumni inc v commissioner tcmemo_1997_397 revrul_81_178 1981_2_cb_135 de_minimis personal participation in an unrelated business will not necessarily disqualify royalty treatment for payments received by a tax-exempt_organization see oregon state univ alumni association inc v commissioner tcmemo_1996_34 affd 193_f3d_1098 9th cir --- - the parties herein agree that the publication of tat was not substantially related to petitioner's tax-exempt purpose and absent gualification of the payments petitioner received as royalties petitioner concedes that the dollar_figure received from bww during the years in issue is to be treated as unrelated_business_taxable_income whether payments are to be treated as royalties is to be determined from all of the facts and circumstances of each case see sec_1_512_b_-1 income_tax regs in fraternal order of police v commissioner supra a fraternal police organization contracted with a publishing company to publish its official magazine the police organization could prepare editorials and articles for the magazine and the police organization could control and had final authority over the editorial content the sale of advertising the reprinting of the magazine and the bank account into which advertising sales proceeds were deposited a percentage of which the organization received the police organization also could appoint the magazine's executive editor this court and the court_of_appeals for the seventh circuit concluded that the organization took an active role in the publication of the magazine and that the payments received from the publishing company did not qualify as excludable royalties under sec_512 b in 125_f3d_1 1st cir affg tcmemo_1996_ a police organization contracted with various publishing companies for publication of a magazine in return for a share of advertising proceeds from the magazine largely because of the police organization’s close supervision over and involvement in the content of the magazine and in the sale of advertising for the magazine this court and the court_of_appeals for the first circuit concluded that the publishing companies acted as agent for the police organization and that the payments the police organization received from the publishing companies constituted unrelated_business_taxable_income see id pincite petitioner relies on revrul_81_178 1981_2_cb_135 in which a tax-exempt_organization licensed other businesses to use the organization's trademarks trade names and other intangible_property in the promotion and sale of the other businesses' products and services the tax-exempt_organization retained the right to approve the quality or style of the products or services sold by the businesses using its name in the ruling respondent concluded that the payments the tax-exempt_organization received from the businesses would constitute royalty payments and that the mere retention of quality control rights by a licensor ina licensing agreement situation does not cause payments to the licensor under the agreements to lose their characterization as -- - royalties id pincite in the ruling however respondent also stated that if members of a tax-exempt_organization provide personal services in connection with the endorsement of the other businesses' products the payments received by the tax-exempt_organization would no longer qualify as royalties see id like the tax-exempt organizations in fraternal order of police v commissioner supra and state police association of massachusetts v commissioner supra petitioner herein significantly participated in and maintained control_over significant aspects of the publication of tat petitioner possessed authority over the editorial content of tat and petitioner received and reviewed the articles photographs letters and publicity for each edition of tat this case is dissimilar from the so-called affinity credit card cases and mailing list cases in which tax-exempt organizations license their names to be used in the sale or promotion of another business' unrelated products eg a credit card company's credit and in which it has been held that the fees received by the tax-exempt_organization qualified as exempt royalty income see sierra club inc v commissioner supra 112_tc_332 mississippi state univ alumni inc v commissioner supra oregon state univ alumni association inc v commissioner supra petitioner's participation in the publication of its own official magazine was not passive or de_minimis tat represented not the magazine of bww but the magazine of petitioner through which petitioner promoted and actively sought not just to capitalize on the value of its name but to carry out its organizational purposes and objectives which were stated in the fall-1995 edition of tat as follows to more effectively communicate between members of this department so as to encourage collective input and participation in short-term and long range goals of the arkansas state police the dollar_figure petitioner received from bww as petitioner's share of tat advertising proceeds does not reflect royalty income the payments are to be treated as unrelated_business_taxable_income when tax-exempt organizations such as petitioner receive income from an unrelated_trade_or_business of dollar_figure or more they are required to file form 990-t exempt_organization business income_tax return see sec_1_6012-2 income_tax regs sec_6651 provides for an addition_to_tax unless the failure_to_file required tax returns is due to reasonable_cause and not due to willful neglect the present case involves close questions of fact and law that have been extensively litigated we do not sustain respondent's additions to tax to reflect the foregoing decision will be entered for respondent as to the deficiency amounts and for petitioner as to the additions to tax
